Citation Nr: 1147074	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied an evaluation in excess of 30 percent for PTSD.

The Board notes that while the appeal was pending, an increased rating of 50 percent was assigned for PTSD effective from May 2007, by virtue of a February 2009 rating action.  Because this increase does not represent the maximum rating available for PTSD, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has maintained that he is unemployed due, at least in part, to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

PTSD is manifested by occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships, but is not productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

The file contains duty to assist letters issued in June 2007 and October 2008, relating to the Veteran's increased rating claim for PTSD.  Those letters addressed the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and provided notice regarding how disability ratings and effective dates are assigned.  While the letters did not include the criteria for evaluating rating mental disorders as found under 38 C.F.R. § 4.130, Diagnostic Code 9411, that specific notice is no longer required in order to fully comply with the duty to assist.  Moreover, the failure to provide such information is not prejudicial in this case and the essential fairness of the adjudication will not be affected because the Veteran was provided this information in a Statement of the Case issued in November 2008 and again in a Supplemental Statement of the Case issued in February 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and VA records.  VA psychiatric examinations have been conducted during the course of the appeal period in August 2007 and December 2008 and there have been no allegations made to the effect that either evaluation is inadequate in any manner.  Further, neither the Veteran nor his representative has maintained that PTSD has become worse since last examined in 2008 or requested a new examination and/or remand.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his representative suggested otherwise.

Factual Background

By rating action of February 2004, service connection was established for PTSD with depression for which a 30 percent evaluation was assigned, effective from September 2003.  In May 2007, the Veteran filed an increased rating claim.  

A VA PTSD examination was conducted in August 2007 and the claims folder was reviewed.  The Veteran reported having symptoms of depression, intrusive thoughts, nightmares, hypervigilance, visual hallucinations, insomnia, panic attacks and outbursts of anger.  The Veteran endorsed having depressed mood.  He reported successfully completing a PTSD coping skills group through VA and it was noted that he was compliant with regular medication management.  Overall, the Veteran indicated that his symptoms were generally static with slight decline and was concerned about the amount of psychotropic medication he was taking.  

It was noted that the Veteran had a good marital relationship and had two grown daughters with whom he had regular contact.  It was reported that he had some friends, and went out once a week with his wife or friends.  The report mentioned that he enjoyed attending college athletic games and was involved in some charity work.  It was noted that the Veteran had taken early retirement from his full time job in 2003, and was now employed part-time in the parts department of an automobile dealer.  The Veteran reported having a history of difficulty facing people and handling work stress, as well as anxiety, but noted that his current job was flexible and able to accommodate these factors.  The Veteran reported having at least monthly episodes of road rage/angry episodes.  It was noted that the Veteran's psychosocial functioning was adequate to maintain part-time flexible employment.   

Objective examination revealed that the Veteran was adequately groomed and well oriented in all spheres.  Speech rate and rhythm were normal.  Mood was depressed.  Thought processes and communication were unimpaired.  The Veteran had subjective complaints of short-term memory loss and difficulty concentrating.  The Veteran endorsed having visual hallucinations, described as vivid recollections of his military comrades, and denied having delusions.  There was no evidence of homicidal/suicidal ideation, or obsessive/ritualistic behavior.  Impulse control was good.  Sleep impairment and panic symptoms occurring monthly were noted.  Chronic PTSD with co-morbid depression was diagnosed and a GAF (Global Assessment of Functioning) score of 53 was assigned. 

The examiner explained that the GAF score was supported by the Veteran's recurrent panic attacks, and difficulty with occupational functioning evidenced by his missing 1 to 1 1/2 days of work a week with periods of withdrawal.  It was noted that there had been a slight decline in psychosocial functioning and quality of life since the Veteran was last examined in 2005.  It was noted that symptoms of anxiety and depression had remained the same but that the amount of medication had increased.  The examiner further observed that the Veteran was able to maintain part-time employment due to a very understanding employer.  The report mentioned that family functioning was stable, with periods of isolation.  

In a statement from the Veteran received in October 2007, he indicated that his condition had recently become worse.  He described symptoms including decreased functioning, reduced productivity and reliability, weekly panic attacks, impairment of long and short term memory, and difficulty understanding complex commands.  

The Veteran underwent a VA mental health assessment in January 2008, at which time the complaints and clinical findings were essentially the same as those recorded during the 2007 VA examination.  Again a GAF score of 53 was assigned.  When seen in August 2008, the Veteran did not report having any problems and indicated that his medication was working well.  He denied feeling depressed or having suicidal homicidal intent or ideation, or any form of hallucinations.  On examination, the Veteran was well groomed.  Speech was soft and low in tone.  Mood was euthymic.  Thought processes and content were logical and goal directed.  There was no indication of suicidal or homicidal intent.  The Veteran denied having delusions, and any form of hallucinations, or paranoia.  Insight and judgment were assessed as fair.  PTSD by history was diagnosed.

In a statement provided by the Veteran in November 2008, he described symptoms of constant panic attacks, memory impairment, chronic depression, and suicidal ideation.  

A VA examination was conducted in December 2008 and the claims folder was reviewed.  It was noted that the Veteran did not participate in individual or group therapy through VA, but received medication management services.  The Veteran reported having suicidal ideation once a week, without actual intention.  The report detailed the Veteran's road rage and angry outbursts, as well as increased use of alcohol.  The report indicated that the Veteran had quit his part-time job and had not worked full-time since 2003, explaining that this was due to PTSD symptoms including anxiety, panic attacks, and decreased concentration.  

The report mentioned that the Veteran had been married for almost 40 years and that he and his wife attended sporting events on a weekly basis.  It was noted that the Veteran had two daughters with whom he had good relationships and kept in contact.  The Veteran reported that he had some close friends from college and did activities or went to sporting events with them, in addition to pursuing solitary pursuits like reading and hiking.  

Objective examination revealed that the Veteran was adequately groomed and well oriented in all spheres.  Speech rate and rhythm were normal.  Mood was congruent and affect was restricted.  Thought processes were goal directed.  Memory testing was intact except for moderate impairment of delayed recall.  Judgment was assessed as impaired due to aggressive driving and verbal outbursts.  Insight was intact.  The Veteran denied having homicidal or suicidal thoughts, as well as delusions or hallucinations, but endorsed having intrusive thoughts associated with service-related trauma.  Sleep disturbance and panic attacks occurring twice weekly were reported.  The examiner explained that if the Veteran were to seek or maintain employment, impairment in concentration and panic attacks would interfere with workplace functioning, and irritability and outbursts would interfere with workplace relationships.  The examiner assessed the degree of occupational impairment as moderate and noted that minimal demands in terms of performance, productivity and contact with others would best suit the Veteran. 

Mild social impairment was also assessed.  The examiner explained that irritability and isolative behavior had impacted his marriage, and that the Veteran was prone to outbursts occurring weekly.  Behavioral and cognitive impairment were assessed as moderate.  Chronic PTSD and depressive disorder were diagnosed and a GAF score of 60 was assigned, which the examiner explained was indicative of a moderate level of overall impairment.  The examiner concluded that the Veteran was not unemployable, nor did he have total occupational incapacity, due to PTSD.  

By rating action of February 2009, an increased rating of 50 percent was assigned for PTSD, effective from May 2007.

Analysis

The Veteran contends that an evaluation in excess of 50 percent is warranted for his service-connected PTSD.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the general rating formula for mental disorders, to include PTSD, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

As an initial matter, the Board notes that co-existing diagnoses of PTSD and depressive disorder have been made, both of which impact the Veteran's overall level of social and industrial functioning.  Clinical records do not clearly distinguish the symptomatology attributable to PTSD and that attributed to depressive disorder.  Accordingly, manifestations of both PTSD and depressive disorder will be considered in conjunction with assessing the level of impairment associated with service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The evidence, consisting primarily of VA examination reports and the Veteran's lay statements, establishes that consistently since the Veteran filed his claim for increase in May 2007, occupational and social impairment with reduced reliability and productivity as well as difficulty in establishing and maintaining effective work and social relationships has been shown, supporting the assignment of the currently assigned 50 percent evaluation.  Specifically, the evidence establishes that consistently since May 2007, symptoms of depression, restricted affect, sleep impairment, complaints of memory loss, panic attacks, disturbances of motivation and mood, hypervigilance and irritability have been documented, which are consistent with the enumerated criteria supporting a 50 percent evaluation.

However, the Board notes that neither the clinical evidence nor the Veteran's lay statements reflect that symptoms enumerated in the rating criteria supporting the assignment of a 70 percent evaluation such as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation; or neglect of personal appearance and hygiene, have been shown.  

The Veteran mentioned having suicidal ideation without actual intent upon VA examination of December 2008, but at that time also denied having suicidal or homicidal thoughts upon objective examination.  In addition, the Veteran had previously denied having homicidal/suicidal ideation upon VA examination of August 2007 and VA assessment of August 2008.  Hence the Veteran has given conflicting information regarding this manifestation and as such it is not firmly established.  While irritability has been noted, as have symptoms of road rage and verbal altercations, there have been essentially no recorded significant incidents of impaired impulse control, and particularly none productive of any actual violence.  

Socially, the evidence confirms that the Veteran is in a stable marriage and has been married for about 40 years.  In addition, he maintains contact with his children and has good relationships with them.  The evidence also reflects that the Veteran has friends from college that he goes out with, as well as being involved in some charity work.  These findings in and of themselves are inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  Further supporting this finding is the fact that upon VA examination of December 2008, the examiner assessed the Veteran's level of social impairment as mild.  

Occupationally, the evidence contained in the file reflects that the Veteran had taken early retirement from his full time job in 2003, and was later employed part-time in the parts department of an automobile dealer but left that job sometime between August 2007 and December 2008.  The Board notes that the Veteran's memory is largely intact except for delayed recall, and his thought processes and insight have generally and consistently been described as normal/adequate.  It has been noted that the Veteran's judgment is impaired, as demonstrated by manifestations of aggressive driving and verbal outbursts.  In December 2008, a VA examiner assessed a level of moderate occupational impairment, as a result of the aforementioned factors as well as the Veteran's anxiety and panic attacks.  Overall, the findings are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating.  

As related to social and occupational impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have ranged from 53 to 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, but no greater.   

During the appeal period, the evidence has failed to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  Furthermore, the findings do not show occupational and social impairment with deficiencies in most areas.  The Board also points out that none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown during the appeal period.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  

In light of the aforementioned discussion, there is no indication that increased or staged ratings are warranted for any portion of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Veteran's claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  In addition, there has been no evidence of frequent, or in fact any hospitalizations, for this condition.  For these reasons, referral for extraschedular consideration is not warranted.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating the disability at issue, PTSD.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his PTSD as is reflected by the currently assigned 50 percent disability.  Therefore, as the assigned 50 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for PTSD, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.



ORDER

An evaluation in excess of 50 percent rating for PTSD is denied.




REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the 2008 VA examination report indicates that the Veteran indicated that had quit his part-time job and had not worked full-time since 2003, explaining that this was due to PTSD symptoms including anxiety, panic attacks, and decreased concentration.  In essence, the Veteran maintains that he is unemployed/unemployable due, at least in part, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that the Veteran has additional service-connected conditions (hearing loss and tinnitus) which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from December 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including PTSD.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


